ORDER
We grant respondent’s motion for an extension of time to file an opposition to petitioners’ petition for panel rehearing and petition for rehearing en banc. The clerk shall file respondent’s motion for an extension of time, received on April 25, 2008, and respondent’s opposition to petitioners’ petition for panel rehearing and rehearing en banc, received on May 19, 2008.
Petitioners’ petition for panel rehearing is granted and the memorandum disposition filed on September 28, 2007, 249 Fed.' Appx. 558, is withdrawn. An amended memorandum disposition is being filed concurrently with this order.
The petition for rehearing en banc is denied as moot. No further petition for panel rehearing may be filed; however, petitions for rehearing en banc may be filed with respect to the amended memorandum.